Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that there is not serious burden in examining all claims present.  This is not found persuasive because as previously stated the inventions are classified in different search areas making the overall search area overly large and burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a singular means of cutting away the ends of crystals provided by the coating method as described in [0106], does not reasonably provide enablement for other means or methods of cutting away excessive crystal portions of the coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice method of the invention commensurate in scope with these claims. The examiner has provided a Wands factor analysis below to support the scope of enablement rejection above.
The claims are broad and related to the provision of a largely generic drug coating layer onto the surface of a balloon catheter and cutting excess length from crystals extending from the surface of the drug coating layer and removing them.  However, the protruding crystal type coating is somewhat narrower than the majority of medical drug coatings present in the prior art.
The invention generally relates to the formation of drug coated catheters used for angioplasty.  The catheters are commonly inserted into a vein or artery using a guidewire and progressed to a location in the vein or artery wherein stenosis is present wherein thereafter the balloon catheter is expanded, both simultaneously widening the vascular pathway and in the case of drug coated catheters, delivering a localized dose of drugs to the affected area.
The state of the prior art is such that both drug coating catheters and removing excess or reducing dosages of the drug material present on the catheters by washing is known.  However, the removal of excess crystal portions from catheters in general is not discussed in the prior art.
The level of skill of one of ordinary skill in the art of catheter coating would be high.
The level of predictability of art in the pertinent areas of this patent would presumably vary.  While drug coating of catheters is well established, the removal of coatings, especially by physical pressing and cutting is not known in the prior art and as such would likely not be highly predictable. Further, in general, coatings provided for medical catheters would be presumed to be highly delicate and fragile and would generally be handled with high levels of care to prevent damage to the coating that could result in significant medical issues upon critical failure of the coating in vivo.
The inventor adequately describes a singular method of removing excess crystal length that is most thoroughly described in [0106] in the current specification, that involves folding and pressing the coated catheter in a manner such that the pressing machine also claimed in the current application cuts excess crystal length from the ends of crystals extending from the surface of the drug coated catheter.
The existing of working examples outside of the singular embodiment described by the applicant is not known.
The amount of experimentation needed to perform the process of the current application using cutting means other than the pressing means described by the applicant would presumably be incredibly large.  Other well-known means of cutting such as by using sharp means would likely not function properly or damage the surface of the coating. Other means such as lasers or blasting would further presumably have similar issues and possibly additional ones including chemical changes to the surrounding coating.
The term "low" in claim 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 5-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (USPGPub 2014/0358122) in view of Motsenbocker et al. (US6988881) as evidenced by Kirsh ("Balloon catheters: What are some key design considerations", Medical Design and Outsourcing, 2016, pp. 1-9).
Regarding claims 1 and 6, Yamashita teaches that it is known to form rapamycin [0063] coated balloon catheters [0003] having crystals with an elongated axis extending from the surface of the medical device (Fig. 3B for example) by supplying a coating solution comprising a water insoluble drug in a water soluble polymer [0065] and an organic solvent mixed with water [0068] wherein after providing the coating the balloon is wrapped/folded [0076].  Yamashita fails to teach cutting away excess portions of the crystal present in the additive layer and removing them nor does Yamashita teach any specific techniques for folding the balloon catheter.  However, Motsenbocker teaches that it is known to fold balloon catheters (abstract) using a technique and machinery seemingly substantially identical to that of the current invention (see for example Fig. 27A of Yamashita versus Fig. 9 of the current application and respective descriptions thereof and further including pleating steps (Fig. 4,  Yamashita)(Fig. 7, current application).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the folding and pleating method of Motsenbocker as the folding and pleating technique of Yamashita as use of a known catheter pleating and folding technique to improve a similar catheter to be folded and pleated in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further it would seem from examination of the current specification that the “cutting” of surplus crystals from the surface of the drug coating is a function of standard pleating and folding techniques employed on balloon catheters, wherein if the same techniques that were already in existence were performed on a drug crystal coated catheter such as the one of Yamashita, the cutting of 
Regarding claim 2, the teachings of Yamashita in view of Motsenbocker are as shown above. Yamashita in view of Motsenbocker fails to explicitly state that the polymer employed is a “low” molecular weight one.  However, presumably there are only high and low molecular weight polymers (or possibly medium weight).  Nonetheless, assuming high, low and medium molecular weight polymers, there are a very limited number of possibilities for the molecular weight classification of the polymer.  Therefore given the limited number of known possibilities for the weight classification of the polymers wherein all possibilities would presumably function successfully and predictably, it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to using low, medium or high molecular weight polymers in the invention of Yamashita in view of Motsenbocker based on the disclosure of Yamashita. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 5, the general steps claimed herein directly relate to those cited above as relates to the pleating folding technique described by Motsenbocker.
Regarding claim 7, the teachings of Yamashita in view of Motsenbocker are as shown above.  Yamashita in view of Motsenbocker does not explicitly teach the type of catheter employed although it is stated that a guide wire is employed [0118].  However, Kirsh teaches that there are generally understood to only be three general classes of balloon catheters wherein fixed wire catheters do not employ a guidewire (pg. 2).  As such it is implicit in the teachings of Yamashita in view of Motsenbocker that the type of balloon catheter being used is an OTW or RX type as described by Kirsh and both of which are claimed.
Regarding claims 10 and 12, given that the solvents employed are volatile and the coating of Yamashita is dried [0067-0069] it is reasonably implicit that solvent evaporation occurs.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717